Citation Nr: 0126656	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  01-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in November 
1992, after serving more that 20 years.  

This matter arises out of an August 2000 rating action 
entered by the aforementioned VA regional office (RO) and was 
perfected for appeal before the Board of Veterans' Appeals 
(Board) in May 2001.  

In addition to the issue mentioned on the front page of this 
document, the Board notes that in a September 2000 statement 
and in the veteran's May 2001 substantive appeal, he appears 
to have raised a claim for service connection for a 
psychiatric disorder.  No action with respect to this claim 
appears to have been taken, however, and since it is not 
inextricably intertwined with the issue before the Board, it 
is referred to the RO for appropriate action.  

Further, it appears that in the same September 2000 statement 
mentioned in the preceding paragraph, the veteran also 
expressed his disagreement with the evaluation presently 
assigned for the disability characterized as residuals 
bunionectomies, neurectomy of left foot and arthroplasties 
right third, fourth and fifth toes.  Since the evaluation of 
that disability has not been recently considered, the veteran 
presumably meant to submit a claim for an increased rating 
for it.  Like the claim for service connection for a 
psychiatric disorder, the record does not reflect that any 
action has been taken with respect to this increased rating 
claim.  Since the increased rating claim is not inextricably 
intertwined with the issue before the Board, it also will be 
referred to the RO for appropriate action.


REMAND

A review of the record reflects that, on a VA Form 9 received 
in May 2001, the veteran requested to appear at a hearing at 
the local VA office before a member of the Board.  Other 
records reflect that the veteran also requested to appear at 
a hearing to be conducted at the RO by a decision review 
officer.  Although the veteran failed to report for the 
subsequently scheduled hearing before a decision review 
officer, there is no indication in the record that the 
veteran either withdrew his request for a hearing before a 
member of the Board, or that any such hearing was scheduled.  
Under these circumstances, it will be necessary to return the 
veteran's claims file to the RO in order to schedule him for 
the hearing he requested before a member of the Board.  

Under the circumstances described above, this appeal is 
remanded to the RO for the following:  

The RO should schedule the veteran for 
hearing before a member of the Board as 
soon as practicable. 

Although no further action by the veteran is necessary, he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


